Citation Nr: 1142600	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for CAD, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for urinary incontinence, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for headaches, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of service connection for diabetes mellitus, CAD, ED, an acquired psychiatric disability, peripheral neuropathy of the upper and lower extremities, urinary incontinence, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2005 rating decision denied reopening claims of service connection for diabetes mellitus and CAD; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus has been received since the April 2005 rating decision.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for CAD has been received since the April 2005 rating decision.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the April 2005 denial of reopening service connection for diabetes mellitus to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  New and material evidence has been received since the April 2005 denial of reopening service connection for CAD to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claims to reopen involve claims of entitlement to service connection for diabetes mellitus and CAD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for CAD was denied in September 2001.  The Veteran was informed of that decision in a September 2001 notification letter.  The Veteran never filed a notice of disagreement regarding the September 2001 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within a year of the September 2001 decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

A claim for service connection for diabetes mellitus was originally denied in September 2003.  The Veteran was informed of that decision in a September 2003 notification letter.  The Veteran never filed a notice of disagreement regarding the September 2003 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within a year of the September 2003 decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011).

The Veteran's claims to reopen were denied in April 2005.  He did not appeal this decision and it became final.  currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the April 2005 rating decision to render the decision non-final for VA purposes.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for diabetes mellitus and CAD, finding that no evidence showed a relationship between the Veteran's disabilities and his active service, specifically noting that the Veteran was not exposed to herbicides during service.  The Veteran submitted a claim to reopen in and the RO denied reopening the claims in April 2005 again finding that the evidence did not show any relationship between the Veteran's service and his disabilities, focusing on the lack of exposure to herbicide.  The Veteran again submitted a claim to reopen in July 2006 and the RO again denied reopening the claim in June 2008.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in April 2005, VA has received additional evidence, including testimony from the Veteran indicating that the Veteran was unsure of what chemicals he was exposed to during service, but that he believes his disabilities may not be due to herbicides, but rather due to other chemicals he was exposed to during service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers and it provides a new theory of entitlement.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Given the Shade standard, the Board finds that the additional evidence, to include the Veteran's testimony, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for diabetes mellitus and CAD.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for CAD is reopened; the appeal is granted to this extent only.




REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  The Board notes that the Veteran's claim relies upon his position working with chemicals during service.  Although the Veteran's claim relates to his training and job description, the record does not include the Veteran's personnel records.  The RO should attempt to obtain and associate his personnel records with the claim file. 

Additionally, McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran was involved in chemical operations during service.  The Veteran is competent to testify regarding his recollection of this experience.  The record also contains a current diagnosis for each claimed disability.  Therefore, the record contains a current disability, evidence of an event during service, and an assertion that the Veteran's current disabilities are related to service.  However the record contains insufficient competent medical evidence on file for the VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any personnel records relating to the Veteran's active service.  All attempts to obtain these records should be documented in the claims file.  

2.  The Veteran should be afforded a VA general medical examination to ascertain the nature and etiology of any claimed disabilities.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's type II diabetes mellitus had its onset during service or is causally or etiologically related to service, specifically to the Veteran's work with chemicals.

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's CAD had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's CAD is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus. 

c.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's ED had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's ED is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.

d.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's peripheral neuropathy of the upper extremities had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's peripheral neuropathy of the upper extremities is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.

e.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's peripheral neuropathy of the lower extremities had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's peripheral neuropathy of the lower extremities is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.

f.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's urinary incontinence had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's urinary incontinence is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.

g.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's headache disability had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether the Veteran's headache disability is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.

h.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disability had its onset during service or is causally or etiologically related to service.  Should the examiner find that the Veteran's diabetes mellitus is related to service, he/she should also address whether any current acquired psychiatric disability is causally or etiologically related to or aggravated by the Veteran's diabetes mellitus.  (The Board leaves it up to the RO/AMC's discretion to determine whether a separate VA psychiatric examination is warranted in regard to this particular disorder.)

A complete rationale should be given for each opinion provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


